Title: To James Madison from Anonymous, 12 March 1808
From: Anonymous
To: Madison, James



No. 4
Sir,
New-York 12th. March 1808.

I some time since informed you of the projected intrigues of De Witt Clinton, & that I had too high an opinion of the discernment of the present vice president, to suppose him capable of countenancing his ambitious nephew, at the loss of his own republican character.
DeWitt endeavoured to prevail on the legislature of this state to nominate Clinton and Monroe.  Being foiled, he returns to this City and sets on foot a correspondence with the old Gentleman, to draw from him that he was not committed, and by no means satisfied with the nominations at Washington.  The old Mans letter, exposed to the public, will shew how far he has succeeded.  I have now very little doubt but that De Witt will obtain his nomination in this state.  However, I am of opinion that the legislature will delay the thing for some time yet.  The Public Advertiser I apprehend is in part engaged in his service.  Since he threatened to proscribe De Witt, he has received the printing of the Corporation & half of the State printing, which has caused him to quit De Witt & partially support the pretentions of old Clinton.  The Editor is a very needy Man & could be bought.  Had a call of the republican friends of the Washington nomination been made immediately on the merits of it here, we should have been unanimously in its favour, but De Witt has been so industrious in his promises of office & misrepresenting the acts of the administration & your private characters, that a call at this time would be injurious to our cause.  I hope it will not be long so.  I have not a doubt but that every officer of the United States, resident in New-York except Dr. Bullus is opposed to us.  Bayley & Talmage are violent.  Two or three republicans, known to be your freinds, have been removed by the influence of Spencer & De Witt.
The Public Advertiser of this evening will contain the 1st. No. of Aurelius, on the subject of who shall be the next President.  The Editor is totally unaquainted with the Author.  If subsequent numbers can obtain an insertion I shall be gratified.  No. 2 & 3 will be addressed to the legislature of this State where we shall fearlessly support the Washington nomination, refute & expose Randolph &Co., protest, and point out the young & abandoned Scoundrel of this State.
Should the legislature nominate George Clinton & the Advertiser admitt our Nos. I pledge my life that the old Man, and his hopeful Nephew shall have double the stripes that the federalists ever gave them, or the Burrites either.
I wish it were in the power of your friends to secure the Public Advertiser.  That paper has a much greater circulation with the republicans in this state than any other.  The printing of the laws of the U. States perhaps would be some approach to .  Some means ought to be devised.  Great discretion ought to be observed on the part of your friends in making proposals on the subject.  I am of opinion that M. L. Davis & Myself could Manage the thing.  Wm. P. Van Ness, Author of Aristides & Second of Burr in the duel with Hamilton, has been appointed judge of Columbia County by the Clintonians.  It is presumed that he is engaged to write essays in favour of George Clinton.  He is an able writer.  I hope we shall meet the subject, if we can only obtain their insertions in a republican paper.

H.


John Carpenter New York

